Citation Nr: 18100356
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 11-01 674
DATE:	April 10, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for an acquired psychiatric condition, to include bipolar disorder is remanded for additional development.
The Veteran had two periods of service.  The first, a period of active duty for training from May to August 1987, is not relevant to this appeal.  The second period of service is a factual matter not clearly settled by the record.  The Veterans DD-214 contains contradictory information.  It records that the Veteran entered service in February 1990 and separated from service in March 1991.  However, it also states the Veteran served only 1 month and 26 days.  At issue in this case is whether there is clear and unmistakable evidence that establishes the Veterans acquired psychiatric condition pre-existed his second period of service and was not aggravated by that period of service.
The Board previously found against the Veteran on both these questions in a September 2016 decision that was appealed to, and then remanded to the Board by, the United States Court of Appeals for Veterans Claims pursuant to a Joint Motion for Remand in April 2017.  The Board subsequently remanded this matter for an additional medical opinion as to whether there is clear and unmistakable evidence that the Veterans psychiatric condition pre-existed the second period of service and was not aggravated by that service in August 2017.  
The examiner opined that the medical evidence was clear and unmistakable that the Veterans psychiatric condition both pre-existed the Veterans service and was not aggravated by his service.  However, a large part of the examiners rationale was that the Veterans condition manifested in 1989 and resulted in legal consequences and in-patient treatment in February 1990.  During his hearing before the Board in October 2009, the Veteran and his representative contended, based on the service dates recited in the Veterans DD-214, that these events of 1990 occurred during his second period of service and are a basis for granting the Veteran service connection.  Additionally, a March 2010 private evaluation found that the Veterans psychiatric condition was exacerbated by the Veterans service and referenced the testimony at the Board of Veterans appeals.  Consequently, a final adjudication of this claim requires making a determination as to whether the Veterans second period of service began in February 1990, which would mean it included the time of his hospitalization, or February 1991, which would mean that that the Veterans hospitalization took place a year before his second period of service began.  Notably, in the Veterans original claim for service connection received in August 1991, he reported that he entered his second period of active duty service in February 1991.  However, in a later claim received in November 2007, he reported that it began in February 1990.  Therefore, it is necessary to obtain relevant records from the Veterans service department as to when his second period of service began. 
The matter is REMANDED for the following actions:
1. Request appropriate records from the Veterans service department to clarify the contradictory information contained in the Veterans DD-214 and determine whether his second period of service began in February 1990 or February 1991.  If, after exhaustive efforts, it is determined that these records do not exist or cannot be obtained, the RO should make an appropriate finding as to that fact and provide the Veteran with appropriate notice of that fact in accordance with 38 C.F.R. § 3.159(e) (2017).
2. Obtain any updated/outstanding VA treatment records relevant to the claim on appeal and associate them with the claims file.
3. Once the development described above has been completed, undertake any further development that may be indicated as a result.  Then, readjudicate the claim on appeal.  If the claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.
 
 
A. ISHIZAWAR
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Steven H. Johnston, Associate Counsel

